   RECEIVED
     MAR 1 3 2019   /j?
PETER A. MOORE, JR., CLERK
 US DISTRICT COURT, EDNC           IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF NORTH CAROLINA




            (Enter abov~ the full name
            of the Plaintiff [s] in this
            action) .
                                                                  case No.   $: 1q-e.J- io 3..   r: L..
                             vs.                                             (To be ass-igned
                                                                              by the Clerk of
           LA('\ \\ow..\ 5 JI      C>'<t ~   b, ; ~                           District Court)

            "'11~ \g_ ~ \<b r· ·


            (Enter above the full name of
           ALL Defendant[s] in this action.
           Fed.R.Civ.P.lO(a)
             I
                              requires that
           the caption of the complaint
           include the names of all the
           parties. Merely listing one
           party and "et al." is insufficient.
           Please attach additional sheets if
           necessary) .

                                                      COMPLAINT




                                                         1



                    Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 1 of 9
2.     Defendant ( s) name ( s) :   CAf~   \.\a \-e. l // C...ap.r. hr i q.




        Location of principal office(s) of the named defendant(s):




        Nature of defendant(s) business:              -~~o_\_.'{)~··_···,\~~~~~~~~~~


        Approximate number of individuals employed by defendant:




3.     This action is brought pursuant to Title VII ·of the Civil

Rights Act of 1964 for employment disc.rimination.                        Jurisdiction

is specifically conferred on this court by 42 U.S.C.                          §   2000e-5.

Equitable and other relief are also sought under 42 U.S.C.

§    20003-5 (g).

4.     The acts complained of in this suit concern.:

        (A)           Fail:ure to employ me.

        (B)           Termination of my employment.

        (C)           Failure to promote me.

        (D)     ~ther         acts as specified below:

                                             2



        Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 2 of 9
5.   Plaintiff i /

      (A)           . / presently employed by the defendant.

      (B)               not presently employed by the defendant.

             The dates of employment were

             Employment was terminated because:

             ( 1)           plaintiff was discharged.

             (2)            plaintiff was laid off.

             ( 3)           plaintiff left job   vol~ntarily.


6.   Defendant(s) conduct is discriminatory with respect to the

following:

      (A)     ~my          race.

      (B)               my religion.

      ( C)              my sex.


                                        3



      Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 3 of 9
  EEOC Form 161 (11/16)                           U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                            DISMISSAL AND NOTICE OF RIGHTS
 To:        Stephanie L. Marks                                                                    From:    U.S. EEOC-Raleigh Area Office
            933 Pony Club Circle                                                                           434 Fayetteville Street, Suite 700
            Cary, NC 27519                                                                                 Raleigh, NC 27601
                                                                                                                                                          .   I




        D                          On behalf of person(s) aggrieved whose identity is
                                   CONFIDENTIAL (29 CFR §1601.l(a))
  EEOC Charge No.                                         EEOC Representative                                                     Telephone No.

                                                          J. E. Morales,
  433-2019-00271                                          Senior Federal Investigator                                             (919) 856-4152
·THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

        D.            The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
                                                                                                                                    •                         I
                                                                                                                                                              i
 ---o~ our allegations-11Rrnot inv61ve-'-a disa6ility as defined oythe-American~rWitfrDisabilities Act: --                                              ----!
                                                                                                                                                              I
        D             The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

        D             Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                      discrimination to file your charge
        []]           The EEOC issues the following determination: · Based upon its investigation, the EEOC is unable to conclude that the
                      information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                      the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
        D             The EEOC has adopted the findings of the state or local fair employment practice.s agency that investigated this charge.

        D             Other (briefly state)



                                                                    - NOTICE OF SUIT RIGHTS -
                                                              (See the additional information attached to this form.)

 Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age ·
 Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
 You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
 lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; orVoITrnghtto sue based on this charge will be
 lost. (The time limit for filing suit based on a claim under state law may be'different.) ,
--·   -.~   --=-- ---- --- ----- --- -- -----::::-- --- ------ -----· -   --~-   ~-- ~-   --
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




  Enclosures(s)                                                                                                                         (Date Mailed)
                                                                                 omas M. Colclough,
                                                                                 ting District Director
  cc:
                Michael Johnson
                General Manager
                CARY HOTELS, LLC., D/B/A CAMBRIA SUITED -
                RDU AIRPORT
                300 Airgate Drive
                Morrisville, NC 27560



                               Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 4 of 9
                                                                                 Stephanie Marks
                                                                                 10/30/2018


Statement of Stephanie Marks Regarding Disciplinary Meeting with Assistant Manager Kayla Blair on
10/24/2018.

   1.   On 10/10/2018 at approximately 9:00pm, I submitted a leave request for 11/22/2018 and
        12/22/2018 to the inbox of Assistant Manager Kayla Blair. My leave request was folded in half
        and stapled at the ends as a privacy measure. After submitting my leave request, I checked
        Assistant Manager Blair in box on 10/11/2018between 9:00-10:00pm to see if she had reviewed
        it. I observed at that time my leave request was still in her inbox. Assistant Manager Blair
        worked on the aforementioned date from approximately 3:00pm-9:00pm. On 10/15/2018,
        10/16/2018, 10/17/2018 and 10/18/20181 again checked Assistant Manager Blair's inbox on
        each of the aforementioned dates between 9:00pm-10:00pm to ascertain the status of my leave
        request. Assistant Manager Blair was present for work between the hours of 3:00pm-9:00pm on
        each date except for 10/18/2018. I checked Assistant Manager Blair's in box each of the previous
        mentioned dates regarding my leave request which I observed after each occasion was still in
        her inbox.

   2.    On 10/22/2018 and 10/23/2018 I again checked Assistant Manager Blair's inbox between
        9:00pm-10:00pm regarding the status of my leave request which I observed was still in her
        inbox. Assistant Manager Blair was at work between the Hours of 3:00pm-9:00pm on both days.
        On 10/24/2018 at approximately 9:3Sam, I received a text from Assistant Manager Blair
        concerning a copy of a customer's ~that I had made on the night of 10/23/2018 during my
        assigned work shift. At the time that I received the text from Assistant Manager Blair my
        assigned shift had not started and I was not on the property. Assistant Manager Blair advised me
        in her text that the morning shift guest service representative (Chrissy) was unable to locate the
        document. I sent a return text inform Assistant Manager Blair"I had put the document in her
        inbox", and she responded "that's what I figured, I'll ask Chrissy to check again, thanks".
        Assistant Manager Blair did not work on this date as it was her day off.

   3.   On the same date at approximately 5:10pm my assigned work shift began. Shortly after my
        arrival, Chrissy clocked out and departed the property. I was concerned regarding the location of
        the customer's~ and at approximately 6:00pm I double checked Assistant Manager Blair's
        inbox for the document. It was at this time that I observed that my leave request had been
        removed from Assistant Manager Blair's inbox.

   4.   Shortly thereafter, I called Chrissy to inquire as to whether she had mistakenly removed my
        leave request from Assistant Manager Blair's in box; however I was sent to her voicemail. At that
        time I left a message asking "Chrissy as she was checking Assistant Manager Blair's inbox for the
        costumer's~ had she mistakenly removed my leave request" .A short time later, I called
        Assistant Manager Blair and informed her that my leave request was no longer in her in box and
        that I believed Chrissy had removed it by mistake. I then sent Chrissy a text stating "if I even




          Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 5 of 9
     remotely felt a need to run anything about me with you I would have, simply put it, I didn't nor
     do I ever need you to go to anyone for me, I wrote my request off because I'm my own person
     24 hours a day, just in case that invasion of my privacy and I don't like it".

5.   On 10/25/2018 at approximately_5:00pm my work shift started, at approximately 5:15pm
     Assistant Manager Blair called me into her office and informed me that I was receiving a
     disciplinary write-up for harassment. My response to her was "for what" and she replied for
     "harassment". I then responded "that wasn't harassment that was an invasion of my privacy".
     She then went on to say that "I called my co-worker (Chrissy) inquire about my leave reciuest
     which she (Assistant Manager Blair) had removed from her inbox on Tuesday and that my leave
     request was in Mike's(General ManagerMichael Johnson) office on his desk since Tuesday". My
     response toAssistant Manager Blair was "you removed it yourself' and she replied "yes". I then
     stated "ok, show me the tape".

6.   Assistant Manager Blair at that time replied "really are we doing that now". My responses was
     "you told me I'm being written up for it, let me see the tape". Assistant Manager Blair relied "we
     are not reviewing the tape and you need to sign the write-up". I then stated to Assistant
     Manager Blair "that if we could review the tape and I could see her remove the leave request I
     would sign the document". Assistant Manager Blair at that time informed me that she was
     "hiring someone as a full time desk clerk and that she was scheduling me for only (2) days next
     week". My response was "ok" and she replied "you only want to work (2) days". I then
     responded "that's what you said you were giving me". Assistant Manager Blair then asked me



7.
     "are going to be able to compile with the rules" and I stated "yes".

     Shortly thereafter, I then preceded to leave Assistant Manager Blair's office and upon reaching
                                                                                                             J
                                                                                                             1
     the door to her office, I turned back to her and ask "could have the rest of my shift off' and she
     replied "yes".

8.   After I departed the property, Assistant Manager Blair and I exchanged texts. I initiated the
     texting by sending Assistant Manager Blair a text in which I told her "why am I feeling like this, it
     is unethical, there is something about it that's bigger than the write-up that was omitted from
     the paragraphs or the box with the yes check marks, it's like an unsettling unrest that's over me
     but what puzzling is the way of correction, there was a group gathered together in the first
     office, you and your document and me all by myself, (6) again (1) that's scary". Assistant
     Manager Blair replied "Stephanie please stop texting me, this is not the correct way to have this
     conversation, I am more than happy to speak with you in person and everyone was in the other_
     office so that we could speak privately, as they had nothing to do it".

9.   There was no additional communications between Assistant Manager Blair and myself. I didn't
     signed the disciplinary letter that she had presented to me as I had detected inconsistencies in
     factual accuracy of her statements.




       Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 6 of 9
       (D)   \)\Cil.~iny   national origin.

       (E)           other as specified below:




7.   The name(s), race, sex, and the position or title of the

individual(s) who allegedly discriminated against me during the

period of my employment with the defenpant company is (are) :
                                                    I




8.   The alleged discrimination occurred on or about                     ID/~ f, JI   Y

9.   The nature of my complaint, i.e., the manner in which the
                                                                     /
individuals(s) named above discriminated against me in terms of

the conditions of my employment is as follows:

·~e., \"S"'~ wor\e,        N"'(..   u~ -fo( bc;reuss~"'~n.\- bt.:.c.ciuS~             rn'J
Lcwod~u- \b\~+~\\"'''\.J ft..\'i\t>U~ mi f-e.iJout-S-1- off bL4\. \ns·\'l.li~
of her &.ahh'5 \·~           ba..:.k, 0\....~ ·\oo~ \\- ~ to ~~ ""9§ ,,)l,o
~:-kt.. ~\)"C.W   w(l~.s ~Oil'~         \-D b·(.,       llp~v:.,~ LOh\'{,,~    'VL    l.tpla•i''e~
                                          4



      Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 7 of 9
)



    to
    ht< o~u\         (t,,ft'ou~r-f) · rn\j r-e.'bue.s_\., fi"~ ti'~r t..J\-0               e-.
                                                                                       c..,E&::;

    iJro\ CL ""c..     uf    cihl     fheit- uuy·              SQN't'-   J~tt N\\./ "' )ork1' ~ 1f
     "°t• ($     we.r~         c:,u+ ~




    10.   The alleged illegal activity took place at:                          C.ll\i'\hfi(j   /J l\afll \-\ff\t)S.


    11.   I filed charges with the Equal Employment Opportunity

    Commission regarding defendant(s) alleged discriminatory conduct

    on or about      -'\.._C>---1/1-\"-<i-=--·_ _ _ _ _ _ __     I have attached a copy of

    the Notice    o~    Right to Sue letter issued by the Equal Employment

    Opportunity Commission.                This letter was received by me on                       lQ jl)/J~'"



    12.   I seek the following relief:

          (A)               recovery of back pay;

          (B)               reinstatement to my former job;

          ( C)              ·trial by jury on all issues                 ~o   triable;

          and any other relief as may be appropriate, including

                                                        5



          Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 8 of 9
injunctive orders, damages, costs and attorney's fees.




                        Address and Phone Number of Plaintiff




                               6



Case 5:19-cv-00103-FL Document 1-1 Filed 03/13/19 Page 9 of 9
